LEMMON, Justice,
concurs.
Rules 4-6 and 4r-7 of the Uniform Rules of the Courts of Appeal require the court, when granting a writ, to fix a date for submission of the case, presumably to afford both sides an opportunity for expansive briefing of a case that the court is seriously considering reversing. There must be a period between the granting of the writ and the submission of the case, unless exigent circumstances require immediate disposition. No exigent circumstances appear in this case, and the court rules should have been followed.